      Case 4:16-cv-00591 Document 91 Filed on 12/05/19 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

DANYAL SHAIKH,                                    §
    Plaintiff,                                    §
                                                  §
v.                                                §          Civil Action No. 4:16-CV-00591
                                                  §
TEXAS A&M UNIVERSITY                              §
COLLEGE OF MEDICINE and                           §
MICHAEL K. YOUNG.                                 §
    Defendants.                                   §

                       PLAINTIFF’S OPPOSED MOTION TO SEAL

       NOW COMES Danyal Shaikh (“Plaintiff”), by and through his attorneys of record , of

Cirkiel & Associates, P.C., who files this Plaintiff’s Unopposed Motion for Extension of Time to

file Reply, and in support thereof, respectfully shows the following:

1.     Plaintiff does hereby move for this Court to seal or otherwise limit inspection of the

       following records, or parts of records, that are not otherwise shielded from inspection

       under the Rules or other applicable law.

2.     At the time this action was filed, Martin CIrkiel was not the attorney of record in this

       matter. Mr. CIrkiel is of the belief that this matter should have been filed in a way that

       would have better shielded the Plaintiff’s personal identifiers and other information due

       to the sensitive and personal nature of this lawsuit’s subject. The attorney of record who

       initiated this lawsuit has since had his license to practice law in the State of Texas

       revoked.

3.     Upon reason and belief Mr. Shaikh believes that the information regarding this matter

       that appears in internet searches, background check etc. has, and will continue to harm

       his personal reputation and professional opportunities.
     Case 4:16-cv-00591 Document 91 Filed on 12/05/19 in TXSD Page 2 of 3




4.    Plaintiff further believes that immediate, substantial and irreparable harm will continue to

      result to him if these records, or parts of records, are not immediately sealed, or

      immediately made unavailable for public inspection, before a full adversary hearing can

      be held.

5.    Plaintiff’s Counsel has contacted Counsel for Defendant by email and they are

      OPPOSED to this Motion.

6.    This Motion for Extension of Time is not made for purposes of delay but so that justice

      may be done.

                                            Respectfully submitted,

                                            Cirkiel & Associates, P.C.

                                             /s/ Martin J. Cirkiel
                                            Mr. Martin J. Cirkiel, Esq.
                                            State Bar No. 00783829
                                            Fed. ID# 21488
                                            1901 E. Palm Valley Blvd.
                                            Round Rock, Texas 78664
                                            (512) 244-6658 [Telephone]
                                            (512) 244-6014 [Facsimile]
                                            marty@cirkielaw.com [Email]


                                            ATTORNEYS FOR PLAINTIFF
     Case 4:16-cv-00591 Document 91 Filed on 12/05/19 in TXSD Page 3 of 3




                             CERTIFICATE OF CONFERENCE

      I hereby certify that on or about November 15, 2019, I conferred with Emily Ardolino,
Counsel for Defendant, who is OPPOSED with this motion and the proposed order.

                                      //s/ Martin J. Cirkiel
                                         Martin J. Cirkiel


                                CERTIFICATE OF SERVICE

     The undersigned hereby certifies that a true and correct copy of the foregoing has been
  forwarded to the following parties on this 5th day of May 2019, by Notice of Electronic Filing
                                   from the Clerk of the Court.

EMILY ARDOLINO
Texas Bar No. 24087112
SDTX No. 2218021
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711
(512) 463-4058
(512) 320-0667 FAX
emily.ardolino@texasattorneygeneral.gov
Attorneys for Defendants



                                      /s/ Martin J. Cirkiel
                                        Martin J. Cirkiel
